Citation Nr: 1029778	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  05-24 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), evaluated as 50 percent disabling from 
April 29, 2003.

2.  Entitlement to service connection for bronchitis (also 
claimed as chronic obstructive pulmonary disease (COPD)), to 
include as due to herbicide exposure.

3.  Entitlement to service connection for spastic colitis 
(claimed as nervous stomach), to include as secondary to service-
connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2004 and January 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The Veteran testified before a decision review officer (DRO) at a 
hearing in October 2009 and before the undersigned at a hearing 
in May 2010.  Transcripts of the hearings are of record.

The Court has indicated that a distinction must be made between a 
Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an increase 
or decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the PTSD rating question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with the original rating, 
the Board has characterized that issue as set forth on the title 
page.

The Veteran has submitted new evidence in the form of VA 
treatment records, statements from medical professionals, and a 
lay statement from a coworker.  The Veteran waived his right to 
have the RO consider this evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2009).  

The Board notes that although the Veteran has submitted evidence 
of a medical disability, and made a claim for the highest rating 
possible for his disability, he has not submitted evidence of 
unemployability; therefore, the question of entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU rating) has not been 
raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  Prior to May 23, 2008, the Veteran's PTSD was manifested by 
occupational and social impairment with reduced reliability and 
productivity.

2.  Since May 23, 2008, the Veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas.

3.  The Veteran does not have bronchitis or COPD that is causally 
or etiologically related to his military service.

4.  The Veteran does not have spastic colitis that is causally or 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher 50 percent rating for PTSD 
prior to May 23, 2008, have been not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for a rating of 70 percent rating for PTSD from 
May 23, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

3.  Bronchitis or COPD were not incurred in or aggravated by the 
Veteran's active military service to include being due to 
herbicide exposure disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

4.  Spastic colitis was not incurred in or aggravated by the 
Veteran's active military service to include being secondary to 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009); 
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in May 2003, 
before the AOJ's initial adjudication of the claims, and again in 
April 2007, July 2008, and January 2010.  (Although the complete 
notice required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have been 
cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the veteran's behalf.  
Additionally, while the initial notification did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Board notes that the veteran was apprised of 
these criteria in correspondence dated in March 2006.

The Veteran's PTSD claim arises from his disagreement with the 
initial disability rating following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, therefore, additional notice is not required.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, adding 
subsection (b)(3) providing that there is no duty to provide 
§ 5103(a) notice "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

The RO also provided a statement of the case (SOC) and several 
supplemental statements of the case (SSOCs) reporting the results 
of its reviews of the issues on appeal and the text of the 
relevant portions of the VA regulations.

VA opinions with respect to the rating question issue on appeal 
were obtained in May 2007, May 2008, and November 2009.  
38 U.S.C.A. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate for 
rating purposes, as they were predicated on a full reading of the 
Veteran's medical records.  They consider all of the pertinent 
evidence of record, to include the Veteran's post-service 
treatment records and the statements of the appellant, and 
provide the medical information necessary to apply the 
appropriate rating criteria.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the rating question issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that medical opinions on the questions of service 
connection for bronchitis and spastic colitis are not required 
because opinions are only necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and 3) indicates that the claimed disability 
may be associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, as described in detail below, there is insufficient 
evidence establishing that the Veteran's disabilities may be 
associated with his service, to include being due to herbicide 
exposure or secondary to service-connected PTSD.  Consequently, 
given the standard of the regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

II.  The Merits of the Claims

Increased Rating

The Veteran contends that he is entitled to an increased rating 
for his service-connected PTSD.  He contends that the currently 
assigned 50 percent rating does not adequately describe his 
current disability picture.



Law

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a Veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  When an original rating is appealed, consideration 
must be given as to whether an increase or decrease is warranted 
at any time since the award of service connection, a practice 
known as "staged" ratings.  Id.  Consequently, the Board will 
evaluate the Veteran's PTSD as a claim for a higher evaluation of 
the original award, effective from the date of the award of 
service connection.  As discussed in detail below, the Board 
finds that a staged rating is warranted in this claim.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent 
evaluation is warranted if the evidence establishes there is 
occupational and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent rating is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is for application when there is total 
occupation and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of the 
types and degrees of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442-43 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's disability 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).  
When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV).  

A GAF score of 31-40 is indicative of some impairment in reality 
testing or communication (e.g.. speech is at times illogical, 
obscure or irrelevant) or major impairment in several areas, such 
as work or school, family relations, judgment thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)."

A GAF score of 41-50 is indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job).

A GAF score of 51-60 is indicative of moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or 
coworkers).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  

Analysis

The Veteran reported that he had been married five times, had 
contact with his three adult children, social relationships with 
other Vietnam veterans, sleep impairment, episodes of road rage, 
and having a temper that was hard to control at a VA examination 
in May 2007.  The examiner opined that the Veteran appeared to 
have emotionally close and significant relationships with his 
wife and children, but had difficulty with employment settings, 
particularly with superiors.  The Veteran's appearance was clean; 
he was neatly groomed and appropriately dressed.  Speech was 
unremarkable; affect was constricted, flat; mood was dysphoric; 
attention was intact; he was oriented to person, time and place; 
thought process and thought content were unremarkable, with 
preoccupation with one or two topics; no impairment of judgment 
and insight were noted.  The Veteran did not have 
obsessive/ritualistic behavior or panic attacks.  He did have 
homicidal thoughts at work in law enforcement when he felt angry, 
but did not act on his thoughts.  He had no suicidal thoughts.  
Impulse control was fair, but he did have episodes of violence 
with work problems; however, he had not been involved in any 
disciplinary problems, which the examiner opined was some 
evidence that the Veteran was able to control impulses.  He was 
able to maintain minimum personal hygiene and had no problems 
with activities of daily living.  Remote and recent memory was 
mildly impaired, but immediate memory was normal.  The Veteran 
reported that he had been employed in law enforcement for the 
past 21 years in some capacity.  The Veteran's GAF score was 64.  
The examiner opined that the Veteran did not have total and 
social impairment due to PTSD, but did have deficiencies in 
judgment, family relationships, work, and mood.  The examiner 
opined that there was reduced reliability and productivity due to 
PTSD; the Veteran had difficulty with sustaining relationships 
and employment.  

The Veteran reported that he was a police officer that worked the 
3-11 shift and spent most of his time isolated and that he did 
not interact with other officers at a May 2008 VA examination.  
The Veteran reported that he needed to call another officer for 
assistance and guidance if there were any variations in his 
duties because he did not have the ability to judge needed 
possible interventions.  He reported that he was in touch with 
his older son, but that the younger two children only contacted 
him when they needed something.  He had a close relationship with 
his wife.  He had a negative history of violence/assaultive 
behavior.  The Veteran was oriented times four; affect was flat; 
mood was depressed; speech was relevant and coherent; and there 
was no evidence of psychosis or thought disorder.  The Veteran 
appeared capable of maintaining his personal hygiene and other 
basic activities of daily living.  Immediate, short-term, and 
long-term memory appeared to be intact, as did concentration.  
The Veteran did not exhibit suicidal or homicidal thinking.  The 
Veteran's GAF score was 45.  The examiner opined that the Veteran 
was not currently capable of employment; he was in need of 
ongoing treatment and, after some time, might be in a position to 
reconsider possible part-time employment that was not related to 
law enforcement or the need to use lethal force.

The Veteran reported that he continued to be a police officer at 
a November 2009 VA examination.  He was still married; his wife 
provided his only support as he had no friends or anyone else 
that he associated with.  He did not have much interest in daily 
activities.  The Veteran reported that he avoided crowds and 
groups, did not go shopping, did not go to public places because 
he tended to get agitated around people, was very guarded and 
vigilant, and could not tolerate people being close to him, 
including being close to him emotionally.  He was not close to 
his children and had very little relationship with all but one of 
them.  He had trouble sleeping every night.  He had trouble with 
concentration and memory at times.  The Veteran was irritable, 
chronically depressed with sad mood, and had suicidal thoughts 
every three months or so but no active plan.  He occasionally 
experienced auditory hallucinations.  Examination revealed normal 
speech rate and rhythm; orientation times four; mood was sad; 
affect was blunted; no evidence of any thought disorder; and 
memory tasks appeared to be intact.  The Veteran's GAF score was 
45.  The examiner opined that the Veteran appeared to be 
moderately to severely impaired socially and recreationally.  
Vocationally, the Veteran continued to work, but it sounded like 
he struggled and was able to work because he was in a shift where 
there was less business and less activity, and he did not have to 
deal with crowds to any extent.  Therefore, the examiner opined 
that the Veteran probably had mild to moderate impairment 
vocationally.  

The Board also notes that VA treatment records beginning in 2007 
show the Veteran's treatment for PTSD.  The symptomatology noted 
in the treatment records is consistent with the symptoms noted at 
the VA examinations.  A treatment record dated in January 2010 
showed the Veteran's GAF score to be 45, records dated in April 
2010 show GAF scores of 58 and 59, and a record dated in May 2010 
showed a GAF score of 40.  Additionally, statements from the 
Veteran and his wife during the appeal also show symptomatology 
consistent with that noted at the VA examinations, in addition to 
the Veteran having panic attacks.

Collectively, the pertinent medical evidence of record shows that 
prior to May 23, 2008, the Veteran's PTSD symptomatology included 
panic attacks more than once a week; impairment of short-term 
memory; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore, the evidence shows that the Veteran's 
PTSD more nearly approximated the criteria for the assigned 50 
percent rating prior to May 23, 2008, the date of a VA 
examination.  The evidence prior to the May 2008 examination does 
not show such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and inability 
to establish and maintain effective relationships.  

The Board has considered the Veteran's GAF score of 64 at the May 
2007 examination.  As noted above, GAF scores of 61-70 are 
indicative of some mild symptoms.  The Board notes that the score 
of 64 is consistent with mild symptoms and a rating of 50 
percent.   

The Board notes that, while important, the GAF scores assigned in 
a case are not dispositive of the evaluation and must be 
considered in light of the actual symptoms of the Veteran's 
disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent 
and severity of the Veteran's actual PTSD symptoms prior to May 
23, 2008, reported and/or shown are suggestive of occupational 
and social impairment, with reduced reliability and productivity 
due to such symptoms as; panic attacks more than once a week; 
impairment of short-term memory; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective work 
and social relationships; i.e. the level of impairment 
contemplated in the assigned 50 percent rating for psychiatric 
disabilities.  Therefore, a rating higher than 50 percent prior 
to May 23, 2008, is not warranted.

However, since May 23, 2008, collectively, the pertinent medical 
evidence of record shows that the Veteran's PTSD symptomatology 
has included near-continuous depression affecting the ability to 
function independently, appropriately, and effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances (including work or work-like setting); and 
inability to establish and maintain effective relationships.

The Board also finds that a rating of 100 percent is not 
warranted as the evidence does not show total occupational and 
social impairment.  The Veteran has been employed full-time 
throughout the appeal.  Although he might have occupational 
impairment with work deficiencies, he still has been able to 
maintain employment.  Additionally, the evidence shows that he 
has continued to be married and that he has a relationship with 
at least one of his children.  Therefore, total occupational and 
social impairment has not been shown.  Moreover, a 70 percent 
rating takes into account the Veteran's occupational impairment 
with deficiencies in most areas as shown by the evidence.  

The Board has considered the Veteran's GAF scores of 40, 45, 58, 
and 59.  As noted above, GAF scores of 31-40 are indicative of 
some impairment in reality testing or communication, or major 
impairment in several areas.  GAF scores 41-50 are indicative of 
serious symptom, while scores of 51-60 are indicative of moderate 
symptoms.  The Board notes that the score of 45 is consistent 
with serious symptoms and a rating of 70 percent.  The Board 
finds that the higher GAF scores of 58 and 59, and the lower 
score of 40 are not indicative of the symptoms noted by the VA 
examiners and the VA treatment records.  
Notwithstanding the scores of 40, 58, and 59, the Board notes 
that, while important, the GAF scores assigned in a case are not 
dispositive of the evaluation and must be considered in light of 
the actual symptoms of the Veteran's disorder.  See 38 C.F.R. 
§ 4.126(a).  In this case, the extent and severity of the 
Veteran's actual PTSD symptoms from May 23, 2008, reported and/or 
shown are suggestive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, and family 
relationships, judgment, thinking, or mood, due to such symptoms 
as:  near-continuous depression affecting the ability to function 
independently, appropriately, and effectively; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and maintain 
effective relationships.  Therefore, a rating higher of 70, but 
no higher, from May 23, 2008, is warranted.

In sum, the Board finds that the Veteran's PTSD symptomatology 
more nearly approximates the criteria for a 50 percent rating 
prior to May 23, 2008, and for a 70 percent rating from May 23, 
2008.

Service connection

The Veteran contends that he has bronchitis, including as due to 
herbicide exposure, and spastic colitis, including as secondary 
to service-connected PTSD.  The Veteran's service personnel 
records confirm his presence in Vietnam.  Therefore, exposure to 
herbicides is conceded.

Law 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

As to the Veteran's assertion that his bronchitis is due to 
herbicide exposure, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a 
presumption of service connection for certain disorders listed 
under 39 C.F.R. § 3.309(e).  The Board notes that on May 7, 2009, 
the regulations were amended to include AL amyloidosis.  73 Fed. 
Reg. 65280 (May 7, 2009) (to be codified at 38 C.F.R. 3.309(e)).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for a number of disabilities, 
including respiratory disorders or any other disability not 
specified.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); 
See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); See 
also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. 
Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (Nov. 2, 
1999).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).

As for the Veteran's contention that spastic colitis is secondary 
to service-connected PTSD, any disability that is proximately due 
to or the result of a service-connected disease or injury is 
considered service connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  In this regard, the Board 
notes that there has been an amendment to the provisions of 
38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-service-
connected disability by a service-connected one is judged.  
Although VA has indicated that the purpose of the regulation was 
merely to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was 
made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the change amounts to a substantive 
change in the regulation.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the version 
of 38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.  
 


Analysis

The Veteran's STRs show no respiratory or abdominal complaints.  
His discharge examination in January 1968 showed a normal abdomen 
and normal lungs and chest.   

Post-service treatment records show that the Veteran has been 
diagnosed with acute bronchitis since August 2000, probable COPD 
since October 2000, and questionable spastic colitis since June 
2001.  The earliest treatment records in the claims file are 
dated in August 2000, and a record dated in September 2000 
reveals that the Veteran smoked.  A record dated in August 2001 
indicates that the Veteran had been smoking two packs of 
cigarettes a day for a long time period of time; the Veteran 
reported smoking one pack of cigarettes per day in January 2008.  
The etiology of the Veteran's disabilities has not been provided.  
No medical professional has attributed the Veteran's bronchitis, 
COPD, or spastic colitis to his military service.  Additionally, 
no medical professional has attributed the Veteran's bronchitis 
or COPD to herbicides, or his spastic colitis to his PTSD.  The 
Veteran's wife submitted a medical article showing that COPD is 
almost always caused by smoking, but that breathing chemical 
fumes also places a person at risk.  

With regards to the Veteran's bronchitis and COPD, the medical 
evidence of record does not show that it is related to his 
military service, including being due to herbicide exposure.  As 
noted above, a presumption of service connection has been 
established for certain diseases, and the list does not include 
bronchitis or COPD.  Moreover, Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides is not warranted for 
respiratory disorders.  See Notice, 72 Fed.Reg. 32395-407; See 
also Notice, 68 Fed.Reg. 27630 -27641; See also Notice, 67 Fed. 
Reg. 42600; Notice, 66 Fed. Reg. 2376; Notice, 64 Fed.Reg. 59232.  
Therefore, service connection on a presumptive basis is not 
warranted.

Additionally, no medical professional has opined that the 
Veteran's bronchitis or COPD is related to herbicide exposure.  
Service connection based on direct causation to herbicide 
exposure is not warranted either.  The Board also notes that the 
Veteran has not alleged, nor does the evidence show, any in-
service event, injury, or disease that may have caused his 
bronchitis and/or COPD.  Rather, the evidence shows that post-
service, the Veteran has been a smoker.  As noted above, he 
reported smoking two packs of cigarettes per day for a long time 
in September 2001, with subsequent medical records showing that 
he decreased his smoking to one pack per day.  

Turning to the Veteran's spastic colitis, there is no medical 
evidence showing that it is related to his military service, 
including being secondary to service-connected PTSD.  No medical 
professional has provided the etiology of his spastic colitis.  
Additionally, no medical professional has opined that the 
Veteran's spastic colitis is proximately due to or the result of 
his service-connected PTSD.  Moreover, the medical treatment 
records do not show, nor has any medical professional opined, 
that the Veteran's spastic colitis has increased in severity due 
to the result of his PTSD.  There is no indication of any 
aggravation of the Veteran's spastic colitis due to his PTSD.  

With regards to both service connection issues, the Court has 
indicated that normal medical findings at the time of separation 
from service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Thus, the 
lack of any objective evidence of respiratory or abdominal 
complaints, symptoms, or findings for more than 30 years between 
the period of active service and his claims for service 
connection is itself evidence which tends to show that these 
disabilities did not have their onset in service or for many 
years thereafter. 

In sum, there is no competent medical evidence of record to 
indicate that the Veteran's bronchitis, COPD, and spastic colitis 
are related to his military service; and, there is no competent 
medical evidence to show that his bronchitis and COPD are due to 
herbicide exposure, or that his spastic colitis is due to or the 
result of service-connected PTSD.  

The Board acknowledges the Veteran's belief that he has 
bronchitis, COPD, and spastic colitis related to his military 
service.  However, there is no evidence of record showing that 
the Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as to 
etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claims of entitlement to service connection for 
bronchitis (claimed as bronchitis) and spastic colitis are 
denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2009).

      
      CONTINUED ON NEXT PAGE



ORDER

Entitlement to a higher initial rating for PTSD prior to May 23, 
2008, is denied.

Entitlement to a 70 percent rating for PTSD from May 23, 2008, is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.

Entitlement to service connection for bronchitis (also claimed as 
COPD, to include as due to herbicide exposure is denied.

Entitlement to service connection for spastic colitis (claimed as 
nervous stomach),  to include as secondary to service-connected 
PTSD is denied.



______________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


